DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
1.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

2.	Claims 1-8, 12 and13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zanoni et al. US 2011/0129230.
Regarding claim 1, Zanoni et al. discloses in Figs. 7, 15, 19, an optical encoder, comprising:
a polarization rotator configured to receive a train of optical pulses (paragraphs 0057, 0066 disclosed the signal-processing unit comprises polarization control which equivalent to polarization rotator); 

a polarizing beam splitter (i.e., Mach-Zehnder of Fig. 19) coupled to the output of the EO modulator; and 
an optical hybrid (i.e., the element that receive the output signal of Mach-Zehnder of Fig. 19) configured to receive two optical signals from the polarizing beam splitter and to produce four optical outputs that are each phase shifted with respect to one another.
	Regarding claim 2, Zanoni discloses wherein the EO modulator is an EO phase modulator (paragraphs 0017, 0084).
	Regarding claim 3, Zanoni discloses wherein the four optical outputs are phase shifted by 0, 90, 180 and 270 degrees, respectively (paragraphs 0091, 0105).
	Regarding claim 4, Zanoni discloses an optical transmission medium coupled to each of the four optical outputs to allow transmission of the four optical to a remote location (see Fig. 7).
	Regarding claim 5, Zanoni discloses wherein the optical encoder is implemented as part of an analog-to-digital conversion system, the analog-to-digital conversion system including:
one or more photodetectors to receive and convert each of the four optical outputs into an associated electrical signal (paragraph 0080).
	Regarding claim 6, Zanoni discloses wherein the analog-to-digital conversion system includes: a digitizer to convert the electrical signals produced by the one or more photodetectors into digital signals (see Fig. 11, element ADC)

receive the digital signals corresponding to the four optical outputs; and determine a phase value indicative of the RF signal value (see Fig. 11), paragraph 0080).
	Regarding claim 8, Zanoni discloses wherein determination of the phase value is carried out by unwrapping a wrapped phase value associated with the four optical outputs (paragraph 0080).
	Regarding claim 12, Zanoni discloses wherein the polarization rotator and the EO modulator are part of an interferometer formed using single waveguide (see Fig. 8, element ACOT).
Regarding claim 13, Zanoni et al. discloses in Figs. 7, 15, 19, an optical encoder system, comprising:
a radio frequency (RF) tap for receiving an RF signal to produce a first version of the RF signal and a second version of the RF signal (i.e., from Signal Processing of Fig. 7); and
an optical four quadrature amplitude modulator (FQAM) (i.e., equivalent to IQ modulator; see paragraphs 0059-0060) configured to receive an optical pulse train and the second version of the RF signal and to produce four optical outputs having phases that are shifted with respect to one another, wherein the four optical outputs enable a determination of a fine phase value associated with the RF signal, and wherein a determination of a coarse phase value associated with the RF signal is enabled based on the first version of the RF signal (see Fig. 7; paragraphs 0059-0061, 0142).
s 9-11 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

4.	Claims 15-20 allowed.

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
a.      Le Taillandier De Gabory U.S. Publication no. 2014/0233963.   Optical output device and method for controlling an optical transmitter
b.      Morsy-Osman et al. U.S. Publication no. 2017/0250776.   Optical transmitter and receiver using polarization multiplexing
c.    Harley et al. U.S. Publication no. 2013/0209089.   Constrained continuous phase modulation and demodulation in an optical communication system

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dzung D Tran whose telephone number is (571) 272-3025. The examiner can normally be reached on 9:00 AM - 7:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, David Payne, can be reached on (571) 272-3024.
The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.

Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

DT
1/15/2021

/Dzung D Tran/
Primary Examiner, Art Unit 2637